UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7863



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

NNAMDI AZUBIKE EMODI, a/k/a Tony,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CR-91-36-D)


Submitted:   March 26, 1996                 Decided:   April 4, 1996


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Nnamdi Azubike Emodi, Appellant Pro Se.     David Bernard Smith,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

"Motion for Modification of an Imposed Term of Imprisonment." Our

review of the record and the district court's opinion discloses

that this appeal is without merit. Accordingly, we affirm on the

reasoning of the district court. United States v. Emodi, No. CR-91-
36-D (M.D.N.C. Oct. 25, 1995). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2